Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The Amendment filed on February 25, 2022 has been received and entered. Claims 1, 7 and 13 have been amended. Claims 1-18 are pending for examination. 
Amendment made to the instant specification has been received and acknowledged. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj et al. (U.S. Pat. Pub. 2020/0264957) in view of Chockalingam et al. (U.S. Pat. No. 11,157,367).

Referring to claim 1, Bajaj et al. teaches a networked computing system for automated discovery of a database, the system comprising: 
a backup node cluster of a backup service (Secondary storage system 112 may be comprised of one or more storage nodes 111, 113, 115. Each storage node may have its own corresponding processor. The one or more storage nodes may be one or more solid state drives, one or more hard disk drives, or a combination thereof. The file system included in a backup snapshot may be stored in one or more of the storage nodes 111, 113, 115, see Bajaj et al., Para. 41. A database node that hosts an active database service may be configured to nm the database service, see Bajaj et al., Para. 13); a host database node cluster of a host (A database node that hosts an active database service may be configured to nm the database service, see Bajaj et al., Para. 13. The secondary storage system may determine whether an architecture associated with a database is a stand-alone database or the database is part of a database cluster architecture, see Bajaj et al., Para. 83); 
a host database at least initially undiscovered by the backup node cluster (A backup agent may discover the one or more other databases running on the database node on which the backup agent is installed, see Bajaj et al., Para. 21. Before backup agent been installed, database I uncovered); 
one or more processors (processor, see Bajaj et al., Para. 11) coupled with memory storing instructions that, when executed, perform operations comprising at least: 
the backup agent communicating with at least one node of the backup node cluster (The secondary storage system may use the registration information to send to a registered database node a request to install a backup agent, see Bajaj et al., Para. 67); 
triggering, based on a host registration, an automatic host database discovery process to discover the undiscovered database (At 306, properties of one or more databases of nodes of a database system are automatically discovered, see Bajaj et al., Para. 70); 
accessing metadata relating to the discovered database (the automatically discovered properties for at least one of the databases include a database architecture and a corresponding failover role for each of at least some of the nodes, see Bajaj et al., Claim 1); and communicating with the discovered database (based at least in part on the discovered properties, selecting for each of the one or more databases, a corresponding one of the nodes as a corresponding backup source node; and allowing one or more database backups to be performed via the one or more selected backup source nodes, see Bajaj et al., Claim 1).
However, Bajaj et al. does not explicitly teach
prior to a host registration, installing a backup agent on at least one node of the host database node cluster,
automatically registering the host at the backup service, the registering including receiving a communication from the installed backup agent and connecting the backup node cluster to the host database node cluster.
Chockalingam et al. teaches 
prior to a host registration, installing a backup agent on at least one node of the host database node cluster (a SQL server 102 on which a backup agent or other backup client software 104 is installed, see Chockalingam et al., Col. 2, line 66-Col. 3, line 1),
automatically registering the host at the backup service, the registering including receiving a communication from the installed backup agent and connecting the backup node cluster to the host database node cluster (Backup agent 104 communicates via network 108 with backup server 110, which uses backup metadata 112 to manage backups of data on associated backup clients, such as SQL server 102, and to keep track of the backed up data, e.g., in one or more index(es) comprising backup metadata 112, see Chockalingam et al., Col. 3, lines 2-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bajaj et al., to have prior to a host registration, installing a backup agent on at least one node of the host database node cluster, automatically registering the host at the backup service, the registering including receiving a communication from the installed backup agent and connecting the backup node cluster to the host database node cluster, as taught by Chockalingam et al., to allow unnecessarily promoting a differential backup to full backup may be prevented, thereby avoiding the consumption of resources and potential down time of the production system to perform a full backup at a time when a differential backup would be sufficient (Chockalingam et al., Col. 5, lines 28-32).
	As to claim 2, Bajaj et al. teaches installing the backup agent on each of the nodes of the host database node cluster (the user associated with a primary system registers all of the database nodes associated with a database. The secondary storage system may send a request to install a corresponding backup agent to the registered database nodes, see Bajaj et al., Para. 19).	As to claim 3, Bajaj et al. teaches the backup agent is associated with the backup service or a data management platform (The process of configuring a primary system to perform one or more database backups may be automated through the use of one or more backup agents, see Bajaj et al., Para. 18).	Referring to claim 7, Bajaj et al. teaches a method, at a networked computing system, , which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.

Claim 8 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 9 is rejected under the same rationale as stated in the claim 3 rejection.
	Referring to claim 13, Bajaj et al. teaches a non-transitory machine-readable medium (computer readable storage medium, see Bajaj et al., Para. 11) including instructions, which when read by a machine, because the machine to perform operations in a method for automated discovery of a database, which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.

Claim 14 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 15 is rejected under the same rationale as stated in the claim 3 rejection.
Claims 4, 5, 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj et al. (U.S. Pat. Pub. 2020/0264957) in view of Chockalingam et al. (U.S. Pat. No. 11,157,367) as applied to claims 1-3, 7-9 and 13-15 above, and in further view of Chu (U.S. Pat. Pub. 2020/0042395).
	As to claim 4, Bajaj et al. teaches wherein the backup agent is supported to run on the host database (Each database node 101, 103, 105 may have its own corresponding backup agent 106a, 106b, 106n, see Bajaj et al., Para. 34).
However, Bajaj et al. does not explicitly teach the host database is one of an Oracle, Linux, or AIX database.
However, Chu teaches the host database is one of an Oracle, Linux, or AIX database (Oracle database host, see Chu, Para. 49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bajaj et al., to have the host database is one of an Oracle, Linux, or AIX database, as taught by Chu, to have discovering this type of backups and their related information for backup compliance validation (Chu, Para. 4).
	As to claim 5, Bajaj et al. does not explicitly teach the host database node cluster includes a Real Application Cluster (RAC).
However, Chu teaches the host database node cluster includes a Real Application Cluster (RAC) (a clustered database such as Oracle Real application Cluster (RAC), see Chu, Para. 59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bajaj et al., to have the host database node cluster includes a Real Application Cluster (RAC), as taught by Chu, to have discovering this type of backups and their related information for backup compliance validation (Chu, Para. 4).

Claim 10 is rejected under the same rationale as stated in the claim 4 rejection.

Claim 11 is rejected under the same rationale as stated in the claim 5 rejection.

Claim 16 is rejected under the same rationale as stated in the claim 4 rejection.

Claim 17 is rejected under the same rationale as stated in the claim 5 rejection.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj et al. (U.S. Pat. Pub. 2020/0264957) in view of Chockalingam et al. (U.S. Pat. No. 11,157,367) as applied to claims 1-3, 7-9 and 13-15 above, and in further view of Sridhar et al. (U.S. Pat. Pub. 2006/0101340).
	As to claim 6, Bajaj et al. does not explicitly teach displaying the received metadata on a user interface.
Sridhar et al. teaches displaying the received metadata on a user interface (The GUI window of FIG. 13 displays property Information, see Sridhar et al., Para. 79)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bajaj et al., to have displaying the received metadata on a user interface, as taught by Sridhar et al., to have improving the utilization of the nodes and tracking the associated activity (Sridhar et al., Para. 4).

Claim 12 is rejected under the same rationale as stated in the claim 6 rejection.

Claim 18 is rejected under the same rationale as stated in the claim 6 rejection.

Response to Argument
	Applicant’s remarks filed on 2/25/2022 have been considered but they are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAU SHYA MENG/Primary Examiner, Art Unit 2168